—Judgment, Supreme Court, New York County (Alfred Donati, Jr., J.), rendered May 6, 1993, convicting defendant, after a jury trial, of burglary in the second degree and sentencing him, as a second violent felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s claim concerning the court’s no adverse inference instruction during voir dire is both waived and unpreserved. Defendant requested and agreed to the expanded instruction which the court proposed and ultimately gave. Defendant raised no objection to the instruction, which, in any event, did not convey to the jury that the defendant should have testified (People v Autry, 75 NY2d 836, 839). Concur— Ellerin, J. P., Rubin, Nardelli, Williams and Mazzarelli, JJ.